Exhibit 10.1

 



FIFTH AMENDMENT

 

TO

 

TERM LOAN AND GUARANTY AGREEMENT

 

This Fifth Amendment to Term Loan and Guaranty Agreement (this “Amendment”) is
entered into as of April 29, 2020, by and among REV GROUP, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower, as Guarantor
Subsidiaries, the Lenders (as defined in Section 1.1 of the Term Loan Agreement
(as defined below)) party hereto, ALLY BANK (“Ally”), as Administrative Agent
(together with its permitted successors and assigns in such capacity, the
“Administrative Agent”) and as Collateral Agent (together with its permitted
successors and assigns in such capacity, the “Collateral Agent”).

 

BACKGROUND

 

The Borrower, the Guarantor Subsidiaries, the Administrative Agent, the
Collateral Agent and the Lenders are parties to a Term Loan and Guaranty
Agreement, dated as of April 25, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”) pursuant to
which the Lenders provided the Borrower with certain financial accommodations.

 

The Borrower has requested that the Lenders amend the Term Loan Agreement, all
on the terms hereafter set forth, and Lenders are willing to do so on the terms
and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of the Borrower under the
Term Loan Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto hereby
agree as follows:

 

1.             Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings given to them in the Term Loan Agreement.

 

2.             Amendments.

 

(a)           The definition of “Applicable Margin” appearing in Section 1.1 of
the Term Loan Agreement is hereby amended to read in its entirety as set forth
below:

 

““Applicable Margin” means a percentage per annum equal to (x) at all times
prior to the Fifth Amendment Effective Date, in the case of Term Loans
maintained as (A) Base Rate Loans, 2.50%, and (B) Eurodollar Rate Loans, 3.50%,
(y) at all times on and after the Fifth Amendment Effective Date and until the
first Business Day that immediately follows the date on which a Compliance
Certificate is delivered pursuant to Section 5.1(d) in respect of the fiscal
quarter ending January 31, 2021, in the case of Term Loans maintained as (A)
Base Rate Loans, 3.25%, and (B) Eurodollar Rate Loans, 4.25% and (z) thereafter,
the applicable percentage per annum set forth below, as determined by reference
to the Secured Leverage Ratio, as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.1(d):

 

Pricing Level Secured Leverage Ratio Eurodollar Rate Loans Base Rate Loans 1 >
4.50 to 1.00 4.25% 3.25%



 

Pricing Level Secured Leverage Ratio Eurodollar Rate Loans Base Rate Loans 2 <
4.50 to 1.00 but
 > 4.00 to 1.00 4.00% 3.00% 3 < 4.00 to 1.00 3.75% 2.75%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.1(d); provided, however, that “Pricing Level 1” for the table set
forth above shall apply without regard to the Secured Leverage Ratio at any time
after the date on which any annual or quarterly financial statement was required
to have been delivered pursuant to Section 5.1(b) or Section 5.1(c) but was not
delivered (or the Compliance Certificate related to such financial statements
was required to have been delivered pursuant to Section 5.1(d) but was not
delivered), commencing with the first Business Day immediately following such
date and continuing until the first Business Day immediately following the date
on which such financial statements (or, if later, the Compliance Certificate
related to such financial statements) are delivered. If, as a result of any
restatement of or other adjustment to the Borrower’s financial statements or for
any other reason, the Borrower or the Lenders determine that (i) the Secured
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of such ratio would have resulted in
higher interest for any period, the Borrower shall be obligated to pay to the
Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and with any such demand by
the Administrative Agent being excused), an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period.

 

Notwithstanding the foregoing, (i) to the extent required by Section 2.23(b) in
connection with any Incremental Term Facility, each of the Applicable Margins
shall be increased as required by Section 2.23(b), and (ii) from and after the
Extension, with respect to any Extended Loans, the Applicable Margins specified
for such Extended Loans shall be those specified in the applicable definitive
documentation thereof.”

 

(b)           The definition of “Consolidated Adjusted EBITDA” set forth in
Section 1.1 of the Term Loan Agreement is hereby amended by amending and
restating the last sentence thereof to read in its entirety as set forth below:

 

“Notwithstanding the foregoing (including the limits set forth in clause
(i)(j)(2) above and Section 1.3(e)), for purposes of determining Consolidated
Adjusted EBITDA under this Agreement for any period set forth on Schedule 1.1 to
the Fifth Amendment, pro forma or “run rate” adjustments attributable to the
Spartan Acquisition for such period shall be up to the respective amounts set
forth on Schedule 1.1 to the Fifth Amendment on the line item “Spartan addback”
for the applicable period indicated thereon (which amounts, for the avoidance of
doubt, shall not be subject to any further pro forma or “run rate” adjustments
permitted by clause (i)(j)(2) above and Section 1.3(e) with respect to events
occurring following the Fifth Amendment Effective Date with respect to the
Spartan Acquisition).”

 

2

 

(c)           The definition of “Consolidated Net Income” set forth in Section
1.1 of the Term Loan Agreement is hereby amended by inserting the following
sentence at the end thereof:

 

“For the avoidance of doubt, the impact of COVID-19 on the Borrower and its
Restricted Subsidiaries shall not be considered an extraordinary loss for
purposes of sub-clause (ii)(g) of this definition.”

 

(d)          Section 1.1 of the Term Loan Agreement is hereby amended by
inserting the following defined term in appropriate alphabetical order:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to Adjusted
Eurodollar Rate for Dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than one percent (1.00%) per annum, the Benchmark
Replacement will be deemed to be one percent (1.00%) per annum for the purposes
of this Agreement.

 

“Benchmark Replacement Adjustment” means with respect to any replacement of the
Adjusted Eurodollar Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Adjusted Eurodollar Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Adjusted Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement for Dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent, in consultation
with the Borrower, reasonably decides may be appropriate to reflect the adoption
and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the Eurodollar Rate permanently or
indefinitely ceases to provide the Eurodollar Rate; or (2) in the case of clause
(3) of the

 

3

 

definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Adjusted Eurodollar Rate:

 

(1)                a public statement or publication of information by or on
behalf of the administrator of the Adjusted Eurodollar Rare announcing that such
administrator has ceased or will cease to provide the Adjusted Eurodollar Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Adjusted Eurodollar Rate;

 

(2)                a public statement or publication of information by the
regulatory supervisor for the administrator of the Adjusted Eurodollar Rate, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Adjusted Eurodollar Rate, a resolution authority with
jurisdiction over the administrator for the Adjusted Eurodollar Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for the Adjusted Eurodollar Rate, which states that the
administrator of the Adjusted Eurodollar Rate has ceased or will cease to
provide the Adjusted Eurodollar Rate permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Adjusted Eurodollar Rate; or

 

(3)                a public statement or publication of information by the
regulatory supervisor for the administrator of the Adjusted Eurodollar Rate
announcing that the Adjusted Eurodollar Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Adjusted Eurodollar Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Adjusted Eurodollar Rate for all purposes hereunder
in accordance with Section 1.5 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 1.5.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Borrower and its Restricted
Subsidiaries on a consolidated basis equal to: (i) Consolidated Cash Interest
Expense (including, for this purpose, any cash interest

 

4

 

expense in respect of Indebtedness of another Person that is guaranteed by the
Borrower or any of its Restricted Subsidiaries); and (ii) scheduled payments of
principal on Indebtedness.

 

“Covered Party” has the meaning specified in Section 10.25.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Early Opt-in Election” means the occurrence of:

 

(1)                (i) a determination by the Administrative Agent or (ii) a
notification by the Requisite Lenders to the Administrative Agent (with a copy
to the Borrower) that the Requisite Lenders have determined that
Dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 1.5, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Adjusted Eurodollar Rate, and

 

(2)                (i) the election by the Administrative Agent or (ii) the
election by the Requisite Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Requisite Lenders of written notice of such election to the Administrative
Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fifth Amendment” means the Fifth Amendment to this Agreement dated as of April
29, 2020, by and among the Borrower, the Guarantor Subsidiaries, the Lenders
party thereto and the Agents.

 

“Fifth Amendment Effective Date” means April 29, 2020.

 

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending minus the sum of (a) Consolidated Capital Expenditures (excluding,
without duplication, the Acquisition and any other Consolidated Capital
Expenditures, to the extent financed with any equity proceeds, Capital Stock, or
Indebtedness (other than with proceeds of ABL Loans) during such period and (b)
the aggregate amount of Taxes on the overall net income of the Borrower and its
Restricted Subsidiaries and actually paid in cash during such period to (ii)
Consolidated Fixed Charges for such four-Fiscal Quarter period.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified in Section 10.25.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

5

 

“SOFR” means with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Spartan Acquisition” means the acquisition of the ER Business pursuant (and as
defined) in that certain Asset Purchase Agreement dated January 31, 2020 by and
among Spartan Fire, LLC, a wholly-owned Restricted Subsidiary of the Borrower,
the Borrower, Spartan Motors, Inc. and Spartan Motors USA, Inc.

 

“Supported QFC” has the meaning specified in Section 10.25.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.25.

 

(e)           Section 1 of the Term Loan Agreement is hereby amended by
inserting the following new Sections 1.5 and 1.6:

 

“1.5 LIBOR Replacement.

 

(a)       Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Credit Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the Adjusted Eurodollar Rate
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event (including with respect to any Early Opt-In Election) will
become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Requisite Lenders. No replacement of LIBOR with a Benchmark Replacement pursuant
to this Section 1.5 will occur prior to the applicable Benchmark Transition
Start Date.

 

(b)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(c)       Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this

 

6

 

Section 1.5, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 1.5.

 

(d)       Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurodollar Rate Loan of, conversion to or continuation
of Eurodollar Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the Adjusted Eurodollar Rate will not be used in any
determination of Base Rate.

 

1.6       Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.”

 

(f)           Section 5.1(q) of the Term Loan Agreement is hereby amended to
read in its entirety as set forth below:

 

“(q) Patriot Act. Promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its on-going obligations under applicable “know your customer”, anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; and”.

 

(g)               The two provisos appearing at the end of Section 6.5(a) of the
Term Loan Agreement are hereby amended to read in their entirety as set forth
below:

 

“provided that the aggregate amount of such purchases or redemptions under this
clause (a) shall not exceed (x) (i) $10,000,000 in any Fiscal Year or portion
thereof ended on or prior to the Fifth Amendment Effective Date, and (ii)
$5,000,000 in the aggregate on or after the Fifth Amendment Effective Date and
(y) $40,000,000 in the aggregate;”.

 

(h)               Section 6.5 of the Term Loan Agreement is hereby amended by
inserting the following sentence at the end thereof:

 

“Notwithstanding anything to the contrary set forth in this Section 6.5,
commencing on the Fifth Amendment Effective Date, the Borrower will not make any
cash Restricted Junior Payments pursuant to Section 6.5(f), (g) or (l) unless
after giving effect to such cash Restricted Junior Payment, the Credit Parties
are in compliance on a pro forma basis with a Secured Leverage Ratio for the
four-Fiscal Quarter period then last ended for which financial statements have
been delivered pursuant to Section 5.1(b) or 5.1(c) calculated on a pro forma
basis in accordance with Section 1.3 as if such cash Restricted

 

7

 

Junior Payment had occurred on the first day of such period of no greater than
3.50 to 1.00; provided that in no event shall the Borrower make any cash
Restricted Junior Payment to repurchase its Capital Stock on or after the Fifth
Amendment Effect Date (except as permitted by Section 6.5(a), (h), (i) or (j)).”

 

(i)            Section 6.8 of the Term Loan Agreement is hereby amended to read
in its entirety as set forth below:

 

“6.8. Financial Covenants.

 

(a)       Secured Leverage Ratio. The Borrower shall not permit the Secured
Leverage Ratio for each four-Fiscal Quarter period ending on or about the last
day of any Fiscal Quarter set forth below calculated on the last day of each
Fiscal Quarter listed below to be greater than the ratio set forth below as of
such Fiscal Quarter end date:

 

Four-Fiscal Quarter Period Ending on or about Secured Leverage Ratio January 31,
2020 5.00 to 1.00 April 30, 2020 No Test July 31, 2020 No Test October 31, 2020
No Test January 31, 2021 5.25 to 1.00 April 30, 2021 5.00 to 1.00 July 31, 2021
4.75 to 1.00 October 31, 2021 4.50 to 1.00 January 31, 2022 and the last day of
each Fiscal Quarter ending thereafter 4.25 to 1.00

 

(b)       Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed
Charge Coverage Ratio for each four-Fiscal Quarter period ending on or about the
last day of any Fiscal Quarter (commencing with the Fiscal Quarter ending April
30, 2020) to be less than 1.25 to 1.00; provided that the Fixed Charge Coverage
Ratio shall not be tested commencing with the Fiscal Quarter ending January 31,
2021.”

 

(j)            Section 9 of the Term Loan Agreement is hereby amended by
inserting the following new Section 9.13 at the end thereof:

 

“9.13 ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

 

(i)                such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Employee Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

8

 

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that the Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement will not be a non-exempt “prohibited transaction” under ERISA or
Section 4975 of the Code.

 

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, the
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).

 

(k)           Section 10 of the Term Loan Agreement is hereby amended by
inserting the following new Section 10.25 at the end thereof:

 

“10.25 Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of

 

9

 

the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):

 

In the event a covered entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”

 

3.            Conditions of Effectiveness. This Amendment shall become effective
(the “Fifth Amendment Effective Date”) upon the Administrative Agent’s receipt
of a copy of this Amendment, executed by the Borrower, the Guarantor
Subsidiaries, the Agents and the Requisite Lenders.

 

4.             Amendment Fee.

 

The Borrower hereby covenants and agrees that, so long as the Fifth Amendment
Effective Date occurs, it shall pay to each Lender which executes and delivers
to the Administrative Agent (or its designee) a counterpart hereof by the later
to occur of (x) the close of business on the Fifth Amendment Effective Date or
(y) 8:00 p.m. (New York time) on April 29, 2020 (such later date, the “Outside
Date”), a non-refundable cash fee in an amount equal to 10 basis points (0.10%)
of the outstanding principal amount of Term Loans of such Lender, in each case
as same is in effect on the Fifth Amendment Effective Date, which fees shall be
paid by the Borrower to the Administrative Agent for distribution to the
applicable Lenders not later than the first Business Day following the Outside
Date.

 

5.             Representations and Warranties. The Borrower and each Guarantor
Subsidiary represents and warrants as follows:

 

(a)               This Amendment has been duly authorized, executed and
delivered by the Borrower and each Guarantor Subsidiary. This Amendment and the
Term Loan Agreement, as amended hereby, constitute legal, valid and binding
obligations of the Borrower and each Guarantor Subsidiary and are enforceable
against the Borrower and each Guarantor Subsidiary in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or general principles of equity.

 

10

 

(b)          Upon the effectiveness of this Amendment, the Borrower and each
Guarantor Subsidiary hereby reaffirms all covenants made in the Term Loan
Agreement as amended hereby and agrees that, after giving effect to this
Amendment, all representations and warranties (except for those representations
and warranties specifically made as of a prior date) shall be true and correct
in all material respects (or in all respects with respect to any representation
or warranty which by its terms is limited as to materiality, in each case, after
giving effect to such qualification) on and as of the date hereof.

 

(c)           Both immediately before and after giving effect to this Amendment,
no Event of Default or Default has occurred and is continuing.

 

6.               Effect on the Term Loan Agreement.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Term Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Term Loan Agreement as
amended hereby. This Amendment shall be a Credit Document for all purposes under
the Term Loan Agreement.

 

(b)          Except as specifically amended herein, the Term Loan Agreement, the
Pledge and Security Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith as in effect
immediately prior to the effectiveness of this Amendment, shall remain in full
force and effect, and are hereby ratified and confirmed.

 

(c)           Except as specifically set forth herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agents or Lenders, nor constitute a waiver of any provision
of the Term Loan Agreement, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.

 

7.             Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

8.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

9.             Counterparts; Facsimile. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or electronic
transmission shall be deemed to be an original signature hereto.

 

10.           Severability. In case of one or more of the provisions contained
in this Amendment shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

[Remainder of page left intentionally blank. Signature pages follow.]

 

 

 

 

 

 

 

11

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 





  REV GROUP, INC., as Borrower               By:  /s/ Dean J. Nolden   Name:
Dean J. Nolden   Title: Treasurer & Chief Financial Officer

 

 

Signature Page to Fifth Amendment – REV Term Loan

 

AVERY TRANSPORT INC.
CAPACITY OF TEXAS, INC.



CHAMPION BUS, INC.



COLLINS BUS CORPORATION



COLLINS I HOLDING CORP.



COLLINS INDUSTRIES, INC.



COMPRESSED AIR SYSTEMS, INC.



Detroit Truck Manufacturing, LLC



ELDORADO NATIONAL (CALIFORNIA), INC.



ELDORADO NATIONAL (KANSAS), INC.



E-ONE, INC.



FERRARA FIRE APPARATUS, INC.



FERRARA FIRE APPARATUS HOLDING COMPANY, INC.



FFA ACQUISITION COMPANY, INC.



FFA HOLDCO, INC.



GENERAL COACH AMERICA, INC.



GOLDSHIELD FIBERGLASS, INC.



GOSHEN COACH INC.



HALCORE GROUP, INC.



HORTON ENTERPRISES, INC.



KME GLOBAL, LLC



KME HOLDINGS, LLC



KME RE HOLDINGS, LLC



KOVATCH MOBILE EQUIPMENT CORP.



LANCE CAMPER MFG. CORP.
MOBILE PRODUCTS, INC.



Revability, Inc.



Smeal Holding, LLC



Smeal SFA, LLC



Smeal LTC, LLC



Spartan Fire, LLC



REV AMBULANCE GROUP ORLANDO, INC.



REV FINANCIAL SERVICES LLC



REV INSURANCE SOLUTIONS LLC



REV PARTS, LLC



REV RECREATION GROUP, INC.



REV RECREATION GROUP FUNDING, INC.



REV RENEGADE LLC



REV RENEGADE HOLDINGS CORP.



REV RTC, INC.,



as Guarantor Subsidiaries

 

 



By: /s/ Dean J. Nolden   Name:         Dean J. Nolden   Title:   Treasurer &
Chief Financial Officer  

 

 

Signature Page to Fifth Amendment – REV Term Loan

 

 

 



  ALLY BANK, as a Sole Lead Arranger, Sole Book-Running Manager, Administrative
Agent, Collateral Agent and a Lender               By: /s/ Joseph Skaferowsky  
Name:     Joseph Skaferowsky   Title:   Authorized Signatory





 

Signature Page to Fifth Amendment – REV Term Loan

 

 



  ing cAPITAL LLC, as a Lender                 By: /s/ Marilyn Densel Fulton  
Name: Marilyn Densel Fulton   Title:     Managing Director         By: /s/
Naresh Purohit   Name:     Naresh Purohit   Title:     Director



 

Signature Page to Fifth Amendment – REV Term Loan

 

 



  SUMITOMO MITSUI BANKING CORPORATION, as a Lender                 By:  /s/
Glenn Autorino   Name:     Glenn Autorino   Title: Managing Director



 

 



 

Signature Page to Fifth Amendment – REV Term Loan

 

 





  WEBSTER BUSINESS CREDIT CORPORATION, as a Lender                 By: /s/
Arthur Kim   Name:     Arthur Kim   Title:   Duly Authorized Signatory

 

 



 

Signature Page to Fifth Amendment – REV Term Loan

 

 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender                 By: /s/ Thomas P.
Chidester   Name:      Thomas P. Chidester   Title:  Vice President



 

 

Signature Page to Fifth Amendment – REV Term Loan

 

 



  TRUIST BANK (formerly known as BRANCH BANKING AND TRUST COMPANY, as a Lender  
              By: /s/ Mark Bohntinsky   Name:      Mark Bohntinsky   Title:
Managing Director





 

Signature Page to Fifth Amendment – REV Term Loan

 

 

SCHEDULE 1.1





Spartan Acquisition
Pro Forma Cost Savings and “Run Rate” Reductions



(in Millions)

 

  Q3 F20 Q4 F20 Q1 F21 Q2 F21 Q3 F21 Q4 F21 Q1 F22 Spartan addback $ 14.3  $
13.0  $11.0  $8.7  $6.0  $ 2.8  $ -

 

 

 

 

 

 

 

